Table of Contents
1.0	SUMMARY	3
2.0	STATUS OF CLAIMS	3
3.0	RESPONSE TO ARGUMENTS	3
3.1	Claim Rejections - 35 USC § 112	4
3.2	Claim Rejections - 35 USC § 102	5
3.3	Claim Rejections - 35 USC § 102/103	8
3.4	Claim Rejections - 35 USC § 103	9
4.0	ALLOWABLE SUBJECT MATTER	10
5.0	CONCLUSION	11


DETAILED ACTION
1.0	SUMMARY

This office action is for the examination of reissue application 16/713,483 filed 12/13/2019 of US Patent Number US 8,493,169 B2 (‘169 patent) issued to Paek et al. on July 23, 2013 responsive to the amendment and Applicant’s request for reconsideration filed 7/22/2022 which is in response to the final rejection mailed 5/18/2022.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Claims 1-19 are the original patent claims, out of which claim 1 has been amended in the after final response filed on 7/22/2022. 
Claims 20-28 are new claims added in this reissue application, out of which Claim 26 has been twice amended in the after final response filed on 7/22/2022. 
A decision favorable to allowability of the claims 1-28 is given in this office action.
2.0	STATUS OF CLAIMS

	Claims 1-28 are allowed.	

3.0	RESPONSE TO ARGUMENTS

	3.1	Claim Rejections - 35 USC § 112

In response to the rejection of Claims 1, 21, 24, 26, and 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the recitation of the limitation “remaining section” is indefinite, Applicant has amended claims 1 and 26 and argued regarding Claims 1, 21, 24, 26, and 28 that the secondary side winding formed on the same plane as that of the primary side winding in a remaining section except for at least a section at which it intersects with the primary side winding finds support in the patent specification at column 5, lines 4-18 and Fig. 1. As seen in Fig. 1 (drawn below and annotated by Applicant) an intersecting section 10 is formed so that the primary side and secondary side windings having the sum of the turn numbers of 3 or more intersect with each other in a two-layer structure, wherein the secondary side winding (dashed line) is formed on the same plane as that of the primary side winding in a remaining section except for at least a section of the intersecting section at which it intersects with the primary side winding. (Applicant’s Remarks, pages 16-17).


    PNG
    media_image1.png
    334
    565
    media_image1.png
    Greyscale

Fig. 1. US 8,493,169 B2 
Applicant’s arguments in view of the amendment to claims 1 and 26 are convincing, accordingly Applicant has overcome the rejection of Claims 1, 21, 24, 26, and 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
3.2	Claim Rejections - 35 USC § 102

Hsiang Chen (US 7,821,372 B2)

In response to the rejection of Claims 1-6, 15-18 and 26-28 under 35 U.S.C. 102 as anticipated by Hsiang Chen (US 7,821,372 B2), Applicant argued that Ho-Hsiang merely discloses a bridge on two metal layers at an intersection of two windings, or in the alternative, that Ho-Hsiang merely discloses a bridge on two metal layers at an intersection of two windings and an input port on a third level. (Applicant’s Remarks, page 21).
FIG. 9A of Ho-Hsiang is annotated and set forth herein for convenience as follows. 

    PNG
    media_image2.png
    534
    619
    media_image2.png
    Greyscale

As shown in FIG. 9A of Ho-Hsiang, only two winding intersect each other in the intersecting sections (intersecting sections are shown as dashed circles in the Figure). 
The primary side and secondary side windings having the sum of the turn numbers of 3 or more intersect with each other in a two-layer structure is clearly shown in Fig. 3 of the instant reissue patent (US 8,493,169 B2).

    PNG
    media_image3.png
    251
    569
    media_image3.png
    Greyscale

Fig. 3. US 8,493,169 B2 

Applicant argued that Ho-Hsiang in contrast to US 8,493,169 B2 fails to disclose that the primary side and secondary side windings having the sum of the turn numbers of 3 or more intersect with each other in a two-layer structure. Thus Ho-Hsiang fails to disclose or suggest at least "an intersecting section formed so that the primary side and secondary side windings having the sum of the turn numbers of 3 or more intersect with each other in a two-layer structure," as recited in claim 1. (Applicant’s Remarks, pages 18-21).
Although independent claims 15 and 26 each have their own scope, claims 15 and 26 are not anticipated or rendered obvious by Ho-Hsiang for reasons similar to those provided above for claim 1. (See Applicant’s Remarks, page 21).
Applicant’s above arguments is convincing; accordingly Applicant has overcome the rejection of Claims 1-6, 15-18 and 26-28 rejected under 35 U.S.C. 102 as anticipated by Hsiang Chen (US 7,821,372 B2).
Chiu (US 7,456,721 B2)
In response to the rejection of Claims 1, 15, and 26 rejected under 35 U.S.C. 102 as anticipated by Chiu (US 7,456,721 B2), Applicant argued that Chiu discloses only two windings intersect at the intersection on the right side of FIG. 1. That is, the outer first semi-turn coil 121 of first wire sections of the primary winding 12 is connected to the middle second semi-turn coil 122 of first wire sections by first metal bridge first conducting section 123 (dashed lines) intersecting primary winding metal junction 125 (solid line) connected between the middle first semi-turn coil 121 of first wire sections of the primary winding 12 and the outer second semi-turn coil 122 of first wire sections (See also, FIG. 3). Furthermore, Chiu explicitly discloses first conducting section 123 includes multiple layers other than the first layer (primary metal layer) to allow a current flow through the first conducting section 123 to increase to sustain a higher current than a conventional on-chip transformer balun in the same ratio of impedance transformation (col. 3, lines 17-27, 59-63)(See Fig. 4, annotated below). Therefore, Applicant argued that Chiu fails to disclose “the sum of the turn numbers of 3 or more intersect with each other in a two-layer structure," as recited in claim 1. (Applicant’s Remarks, pages 21-27).
Although claims 15 and 26 each have their own scope, claims 15 and 26 are not anticipated or rendered obvious by the cited reference Chiu at least for reasons similar to those provided above for claim 1 (Applicant’s Remarks, page 27).
.


    PNG
    media_image4.png
    531
    777
    media_image4.png
    Greyscale


Applicant’s above arguments is convincing; accordingly Applicant has overcome the rejection of Claims 1, 15, and 26 rejected under 35 U.S.C. 102 as anticipated by Chiu (US 7,456,721 B2.
3.3	Claim Rejections - 35 USC § 102/103

Hsiang Chen (US 7,821,372 B2), Papananos (US 20110018672 A1)
In response to the rejection of Claim(s) 8-13 rejected under 35 U.S.C. 102 as anticipated by Hsiang Chen (US 7,821,372 B2) or, in the alternative, under 35 U.S.C. 103 as obvious over Hsiang Chen (US 7,821,372 B2), and Papananos (US 20110018672 A1), Applicant argued Ho-Hsiang alone or in combination with Papananos fails to disclose all of the limitations of claim 1 discussed above. Examiner agrees with Applicant’s argument because Papananos fails to disclose the elements missing in Ho-Hsiang with respect to claim 1. (Applicant’s Remarks, pages 27-28).
Applicant’s above arguments is convincing; accordingly Applicant has overcome the rejection of Claim(s) 8-13 rejected under 35 U.S.C. 102 as anticipated by Hsiang Chen (US 7,821,372 B2) or, in the alternative, under 35 U.S.C. 103 as obvious over Hsiang Chen (US 7,821,372 B2), and Papananos (US 20110018672 A1).
Hsiang Chen (US 7,821,372 B2), Ke (US 2012/0242406 Al).
 In response to the rejection of Claim(s) 19-25  rejected under 35 USC 102 as being anticipated by Hsiang Chen (US 7,821,372 B2),  or in the alternative under 35 U.S.C. 103 as obvious over Hsiang Chen (US 7,821,372 B2), and Ke (US 2012/0242406 Al), Applicant argued Ho-Hsiang alone or in combination with Ke fails to disclose all of the limitations of claim 1 discussed above. Examiner agrees with Applicant’s argument because Ke fails to disclose the elements missing in Ho-Hsiang with respect to claim 1. (Applicant’s Remarks, pages 28-29).
Applicant’s above arguments is convincing; accordingly Applicant has overcome the rejection of Claim(s) 19-25 rejected under 35 USC 102 as being anticipated by Hsiang Chen (US 7,821,372 B2),  or in the alternative under 35 U.S.C. 103 as obvious over Hsiang Chen (US 7,821,372 B2), and Ke (US 2012/0242406 Al).
3.4	Claim Rejections - 35 USC § 103

Hsiang Chen (US 7,821,372 B2) and Castaneda et al. (US 7088214 B2)
In response to the rejection of Claims 7 and 14 rejected under 35 U.S.C. 103 as obvious over Hsiang Chen (US 7,821,372 B2) and Castaneda et al. (US 7088214 B2), Applicant argued Ho-Hsiang alone in combination with Castaneda fails to disclose all of the limitations of claim 1 discussed above. Examiner agrees with Applicant’s argument because Castaneda fails to disclose the elements missing in Ho-Hsiang with respect to claim 1. (Applicant’s Remarks, page 29).
Applicant’s above arguments is convincing; accordingly Applicant has overcome the rejection of Claim(s) 7 and 14 rejected under 35 U.S.C. 103 as obvious over Hsiang Chen (US 7,821,372 B2) and Castaneda et al. (US 7088214 B2).
4.0	ALLOWABLE SUBJECT MATTER

Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art on record fails to disclose or fairly suggest an intersecting section formed so that the primary side and secondary side windings having the sum of the turn numbers of 3 or more intersect with each other in a two-layer structure, wherein the secondary side winding is formed on the same plane as that of the primary side winding in a remaining section except for at least a section of the intersecting section at which it intersects with the primary side winding.
Claims 2-14, and 20-22, depend from claim 1 and are allowable for the same reasons as above and for adding additional limitations.
 Independent claim 15 is for a method of manufacturing a transformer, is allowable for reciting similar limitations as in claim 1, namely, forming an intersecting section so that the primary side and secondary side windings having the sum of the turn numbers of 3 or more intersect with each other in a two-layer structure, wherein the intersecting section includes at least one point of intermediate node having one side connected in a first layer and the other side connected in a second layer.
Claims 16-19, and  23-25 depend from claim 15 and are allowable for the same reasons as above and for adding additional limitations.
Regarding independent claim 26, the prior art on record fails to disclose or fairly suggest a transformer, wherein the secondary side winding is formed on the same plane as that of the primary side winding in a remaining section except for at least a section of the intersecting section at which it intersects with the primary side winding, wherein the intersecting section includes plural windings, of the primary and secondary side windings, intersecting each other with respect to different layers of a corresponding two layer structure, and wherein the plural windings of the primary and secondary side windings in the intersecting section include a total of 3 or more turns, so as to include at least a first, a second, and a third winding.
Claims 27 and 28 depend from claim 26 and are allowable for the same reasons as above and for adding additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.0	CONCLUSION

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANJAN K DEB whose telephone number is (571)272-2228.  The Examiner can normally be reached on M-F 9:00AM-5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hetul Patel can be reached on 571-272-2227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJAN K DEB/            Primary Examiner, Art Unit 3992          

Conferees:  
/FRED O FERRIS III/            Reexamination Specialist, Art Unit 3992                                                                                                                                                                                            /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992